 

Exhibit 10.79

 

[g201610240802380942203.jpg]

 

August 29, 2012

 

Michael C. Ratigan

901 East Gate Road

Kinnelon, NJ 07405

 

Re: Promotion to Senior Vice President and Chief Commercial Officer

Dear Mike:

I am pleased to offer you a promotion to Senior Vice President and Chief
Commercial Officer for Unilife Medical Solutions. Your annual base salary as an
exempt employee will be $285,000, effective March 1, 2012. Your potential cash
bonus for calendar year 2012 will be forty percent of this new base salary. This
bonus is discretionary and subject to achievement of such goals and objectives
as are determined by our CEO.

 

In addition, you will receive 300,000 shares of Unilife common stock, subject to
vesting over three years as follows: 150,000 upon acceptance of this promotion;
another 40,000 shares on July 1, 2013; another 40,000 shares on July 1, 2014 and
70,000 shares on July 1, 2015. This equity grant is subject to the approval of
the Board of Directors and your continued employment with Unilife for three
years from your acceptance of this promotion.

 

In addition, I have set forth below a Sales Incentive Plan for fiscal year 2013
to incent and reward you for obtaining development and commercial supply
agreements before June 30, 2013. This Plan includes the opportunity to earn an
initial 150,000 options, which will be granted upon acceptance of this
promotion, with a strike price set at the closing price on the day you accept
this offer, with vesting contingent upon achieving the milestones set forth in
the Sales Incentive Plan. Additional options may be earned by obtaining
additional development or commercial supply agreements.

 

FY 2013 Sales Incentive goals are:

 

Execution of development agreements:

 

50,000 options per agreement

Agreements placing Unifill® syringes in stability studies:

 

50,000 options and $50,000 cash

bonus per agreement

 

Execution of commercial supply agreements

 

Up to, and including, $5 million in revenue:

 

50,000 options per agreement

Over $5 million in revenue:

 

100,000 options per agreement

 

 

Unilife Corporation

250 Cross Farm Lane, York, PA 17406   T + 1 717 384 3400   F + 717 384 3401   E
info@unilife.com   W www.unilife.com

 

--------------------------------------------------------------------------------

Page 2

By accepting this promotion, you are agreeing to remain employed by Unilife for
a period of three years from the date of your acceptance of this promotion and
to serving as Unilife’s Senior Vice President and Chief Commercial Officer with
responsibility for Unilife’s sales, marketing and commercial development
functions (and whatever other duties assigned to you by our CEO or me). You also
agree to devote your knowledge, skill, attention, energies and all of your
business time to growing Unilife’s business and complying with all of Unilife’s
policies, rules, and procedures, as they may be amended from time to time. You
agree not to engage in any endeavor that would conflict with your employment by
Unilife, either directly or indirectly, without my prior written consent (or
that of our CEO). You may participate in civic, charitable, educational,
industry and professional organizations, to the extent that such participation
does not unreasonably interfere with the performance of your duties and you may
also serve on corporate boards and committees, but only with the prior written
consent of our CEO.

 

You also acknowledge that all material decisions relating to the management of
Unilife’s business will be made by our CEO or Board of Directors. Any decisions
which have the capacity to affect significantly the financial standing of
Unilife must be referred to our CEO or Board of Directors who will have ultimate
control in respect of these matters.

 

For a period of three years, Unilife will not reduce your title, level of
responsibility, base salary and target bonus percentage to less than what is
stated in this letter. Any bonus payable for a calendar year will be paid in a
lump-sum payment no later than March 15th of the following year. Any such bonus
that has been earned but not yet paid as of the date of your death shall be paid
to your spouse, in the event you die while employed by Unilife.

 

You will also be eligible to participate in Unilife’s benefits programs
(including any equity incentive plan of Unilife or its affiliates), as they may
change from time to time. Your benefits will be the same as the benefits
provided to other similarly situated Unilife employees, and may be changed upon
expiration or other termination of current benefits contracts. You will also
receive four weeks of paid vacation per calendar year.

 

Unilife will reimburse you for all reasonable and necessary expenses incurred in
carrying out your duties, in accordance with Unilife’s business expense
policies.

 

If you wish to relocate your family in connection with your employment by
Unilife, we will assist you by paying or reimbursing your reasonable relocation
expenses in accordance with Unilife’s written relocation policies and Section
409A of the Internal Revenue Code of 1986, as amended. Reimbursement of such
relocation expenses will be made upon your request, subject to your providing
reasonable documentation of the reimbursable costs and expenses. If you incur a
loss on the sale of your primary residence, Unilife will reimburse you for such
loss up to $90,000.

 

The equity grants set forth in this letter and any other stock-based awards that
you may receive from Unilife shall be governed by the terms of the 2009 Stock
Incentive Plan or any successor plan under which the award is granted.

 

Unilife will provide you with indemnification equivalent to that provided to
other members of senior management and insurance coverage pursuant to Unilife’s
Directors and Officers insurance policies, as amended from time to time.

 

 

--------------------------------------------------------------------------------

Page 3

In the event that Unilife terminates your employment without Cause (as defined
below), Unilife will pay you severance benefits, subject to your acceptance of a
severance agreement and General Release acceptable to Unilife. In the event that
you die during the period of time for which Unilife was to pay severance and
provide continuation of benefits, Unilife will continue to make such payments
and provide such benefits to your spouse. These severance benefits will include:

 

•

Continuation of your base salary for twelve months, in accordance with Unilife’s
standard payroll practices.

 

•

Provided you are eligible for and timely elect to receive COBRA health, vision
and dental care continuation coverage, Unilife will pay the cost of your COBRA
health, vision and dental care continuation coverage premiums (for you and your
eligible dependents) for twelve months.

 

•

Unilife will also pay an amount, equal to the greater of the amount of the
bonus, if any, earned by and paid to you for the last completed calendar year
prior to the year in which your employment terminates or the target bonus for
which you were eligible to earn in the calendar year in which your employment is
terminated, which will be payable in equal installments over a twelve month
period, in accordance with Unilife’s standard payroll practices.

 

•

Notwithstanding anything to the contrary, all of your outstanding and unvested
options and other stock-based awards will vest immediately upon termination of
employment without Cause, provided you accept the severance agreement and
General Release provided to you.

 

If you terminate your employment for any reason other than long-term disability,
as determined under Unilife’s long-term disability plan, you will not receive
any compensation or benefits from the time that you cease to devote full time
and attention to Unilife’s business, except such cash compensation as was earned
prior to that date.

 

If your employment is terminated coincident with or within twelve months after a
Change in Control (as defined below), or if you resign with or within twelve
months after a Change in Control due to a demotion or reduction in level of
responsibility, then Unilife, in lieu of and not in duplication of the severance
benefits provided above, will pay you the following:

 

•

Your base salary for eighteen months, in accordance with Unilife’s standard
payroll practices.

 

•

Provided that you are eligible for and timely elect to receive COBRA health,
vision and dental care continuation coverage, Unilife will also pay the cost of
your COBRA health, vision and dental care continuation coverage premiums (for
yourself and your eligible dependents) for eighteen months.

 

•

Unilife will also make a lump-sum payment, equal to the greater of the amount of
the bonus, if any, earned by and paid to you for the last completed calendar
year prior to the year in which your employment terminates or the target bonus
for which you were eligible to earn in the calendar year in which your
employment is terminated.

 

•

Notwithstanding anything to the contrary, all of your outstanding and unvested
options and other stock-based awards will vest immediately upon such Change in
Control.

 

•

In the event you die during the period of time during which Unilife was to pay
severance and provide benefits coverage, Unilife will continue such payments to
and benefits coverage for your spouse.

 

•

Receipt of any of the payments and benefits listed above is subject to your
acceptance of a severance agreement and General Release acceptable to Unilife.

 

 

--------------------------------------------------------------------------------

Page 4

“Cause” will mean any one or more of the following:

 

 

•

willful misconduct, material neglect of or refusal to perform assigned duties
(other than by reason of disability);

 

•

an act of dishonesty;

 

•

engaging in illegal conduct or committing a crime;

 

•

being barred from working in a Food and Drug Administration regulated industry
or otherwise being sanctioned by the FDA or any similar international body;

 

•

engaging in any act of moral turpitude;

 

•

breaching, in any material respect, the terms of any agreement with Unilife; or

 

•

commencing employment with any other employer while an employee of Unilife
without the prior written consent of our CEO.

 

“Change in Control” means a (i) Change in Ownership of Unilife Corporation, (ii)
Change in Effective Control of Unilife Corporation, or a (iii) Change in the
Ownership of Assets of Unilife Corporation, as construed in accordance with
section 409A of the Internal Revenue Code of 1986, as amended, and the terms of
the 2009 Stock Incentive Plan or any successor plan under which the award is
granted.

 

You acknowledge that Unilife has a valuable property interest in all aspects of
its business relationships with its customers, clients, vendors and suppliers.
In the course of your work with Unilife, you have been and will become aware of
and familiar with secret and confidential information of Unilife relating to its
customers, clients, vendors and suppliers, and its internal business operations.
Secret and confidential information includes, but is not limited to, Unilife’s
business plans, customer lists, customer data, marketing plans, supplier and
vendor lists and cost information, software and computer programs, data
processing systems and information contained therein, financial statements,
financial data, acquisition and divestiture plans, and any other trade secrets
or confidential or proprietary information, documents, reports, plans, or data,
of or about Unilife that is not already available to the public or was known to
you prior to your employment with Unilife.

 

You agree that you will not, without the written consent of Unilife, during the
term of your employment or thereafter, disclose or make any use of secret and
confidential information, except as may be required in the performance of your
duties. You also agree that, following the termination of your employment with
Unilife for any reason, you will never use secret and confidential information
to compete with Unilife in any manner, and you will never disclose any secret
and confidential information to any other business or individual, unless such
secret or confidential information is:(i) publicly known through no breach of
your obligations to Unilife, (ii) lawfully disclosed by a third party, or (iii)
disclosed pursuant to legal requirement or court order. Upon termination of your
employment, you agree to surrender to Unilife all records and all paper and/or
electronic copies made of those records that pertain to any aspect of the
business of Unilife, including all secret and confidential information.

 

Upon termination of your employment, you agree not to have any further contact
with any customers of Unilife on behalf of a competing entity for a period of
two years post-employment and you agree to be bound by the covenant not to
compete as set forth below. However, this non-compete covenant will extend for a
period of only one year post-employment if your employment is terminated by
Unilife for any reason, other than Cause. If you resign from your employment
with Unilife because we have demoted you or otherwise reduced your level of
responsibility, then this non-compete covenant will be waived. These provisions
relating to the length of the post-employment non-compete covenant supersede any
contrary provisions of the Confidentiality, Non-Competition and Intellectual
Property Agreement you

 

--------------------------------------------------------------------------------

Page 5

signed as a condition of employment. All other provisions of that
Confidentiality, Non-Competition and Intellectual Property Agreement will
survive the execution of this letter agreement and the termination of your
employment.

 

You also agree that during the term of your employment, you will not, directly
or indirectly:

 

•

render services to, become employed by, be engaged as a consultant by, own, or
have a financial or other interest in (either as an individual, partner, joint
venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business that is engaged in any business
activity that is in direct competition with Unilife.

 

•

induce, offer, assist, encourage, or suggest that another business or enterprise
offer employment to or enter into a consulting arrangement with any individual
who is employed by Unilife, or induce, offer, assist, encourage, or suggest that
any Unilife employee terminate her or her employment with Unilife, or accept
employment with any other business or enterprise.

 

If you breach this covenant, you acknowledge that Unilife would suffer
substantial and irreparable harm and damages. Accordingly, you agree that, in
such event, Unilife shall be entitled to temporary and/or permanent injunctive
relief, without the necessity of proving damage, to enforce these covenants, all
without prejudice to any and all other remedies that Unilife may have at law or
in equity and that Unilife may elect or invoke. You agree that if any of these
provisions are or become unenforceable, the remainder shall remain binding upon
you to the fullest extent possible. Any invalid or unenforceable provision will
be reformed to the maximum time, geographic and/or business limitations
permitted by applicable laws, so as to be valid and enforceable.

 

You expressly acknowledge and agree that the restrictive covenants set forth
above are absolutely necessary to protect the legitimate business interests of
Unilife, because you are employed in a position of trust and confidence and are
provided with extensive access to Unilife’s most confidential and proprietary
trade secrets, and have significant involvement in important business
relationships, which constitute the goodwill of Unilife. You further agree and
acknowledge that these restrictive covenants are reasonable, will not restrict
you from earning a livelihood following termination of employment, and are
intended to be enforceable following termination of employment for any reason.

 

If Unilife must bring legal action to enforce or seek a remedy for any breach of
these covenants and you are found by a court to have breached them, you agree to
reimburse Unilife for any and all expenses, including attorneys’ fees and court
costs, incurred by it in enforcing these covenants.

 

By accepting this promotion, you agree that any controversy, claim or dispute
involving your employment shall be finally settled by binding arbitration held
in Harrisburg, Pennsylvania by one arbitrator (who is mutually acceptable to
both parties as well as licensed to practice law in the Commonwealth of
Pennsylvania) in accordance with the rules of employment arbitration then
followed by the American Arbitration Association or any successor to the
functions thereof. The arbitrator shall apply Pennsylvania law in the resolution
of all controversies, claims and disputes and shall have the right and authority
to determine how his or her decision or determination as to each issue or matter
in dispute may be implemented or enforced. Any decision or award of the
arbitrator shall be final and conclusive for both you and Unilife (and its
affiliates), and there shall be no appeal there from other than causes of appeal
allowed by the Federal Arbitration Act. Unilife will bear all costs of the
arbitrator in any action brought under this provision. The arbitrator shall have
the power to award attorney’s fees and arbitration costs to the prevailing
party, if the award of attorney’s fees and litigation costs would be permitted
by a court. You also agree that any action to compel arbitration may be brought
in the appropriate Pennsylvania state or federal court, and in connection with
such action to compel, the laws of the

 

--------------------------------------------------------------------------------

Page 6

Commonwealth of Pennsylvania and the Federal Arbitration Act shall control.
Application may also be made to such court for confirmation of any decision or
award of the arbitrator, for an order of the enforcement and for any other
remedies, which may be necessary to effectuate such decision or award. You also
consent to the jurisdiction of the arbitrator and of such court and waive any
objection to the jurisdiction of such arbitrator and court.

 

Notwithstanding the above, Unilife may enforce the restrictive covenants and any
rights it has under the Confidentiality, Non-Competition and Intellectual
Property Agreement you signed when you joined Unilife in state or federal court
as set forth in that Agreement.

 

These provisions in this letter will inure to the benefit of and be binding upon
any successor to Unilife. You specifically agree that the non-compete provisions
will inure to the benefit of a successor and that you will remain bound by these
provisions in the event of a sale or corporate reorganization of Unilife.

 

--------------------------------------------------------------------------------

Page 7

Section 409A:

 

The terms of this letter are intended to comply with, or otherwise be exempt
from, Code section 409A and any regulations and Treasury guidance promulgated
thereunder. Unilife will be required to interpret the terms of this letter as
necessary to comply with the requirements of Code section 409A. Unilife will
undertake to administer, interpret, and construe this letter in a manner that
does not result in the imposition on you of any additional tax, penalty, or
interest under Code section 409A. You agree that you will execute any and all
amendments to this letter, permitted under applicable law, as may be necessary
to ensure compliance with the distribution provisions of Code section 409A or as
otherwise needed to ensure that this letter complies with that section. However,
this shall not be construed as a guarantee by Unilife of any particular tax
effect, and Unilife will not be liable to you for any payment that is determined
to result in an additional tax, penalty, or interest under Code section 409A,
nor for reporting in good faith any payment made as an amount includible in
gross income under that section. For purposes of Code section 409A, the right to
a series of installment payments will be treated as a right to a series of
separate payments.

 

To the extent that the execution of a General Release is a condition to your
receiving severance or other benefits, Unilife will provide you with the form of
severance agreement within seven days after your separation from service. To be
entitled to severance or other benefits, you must execute and deliver to Unilife
the severance agreement on or before the last day of the minimum required waiver
consideration period provided under the Age Discrimination in Employment Act or
other applicable law or such other date as may be specified in the severance
agreement. If you timely deliver an executed severance agreement to Unilife, and
you do not revoke the severance agreement during the minimum revocation period
required under applicable law, if any, the severance or other benefits will be
paid or commence being paid, as applicable, on or after the date on which the
severance agreement becomes effective. If, however, the period during which you
have discretion to execute or revoke the severance agreement straddles two
calendar years, no such payment will be made or benefit provided earlier than
the first day of the second such calendar year, regardless of which calendar
year within you actually deliver the executed severance agreement to Unilife.
Consistent with Section 409A, you may not, directly or indirectly, designate the
calendar year of payment.

 

This letter agreement will be effective as of the date of acceptance and will
terminate on the third anniversary of acceptance.

 

A waiver of any provision of this letter agreement by either Unilife or you will
not prevent either of us from enforcing that provision or any other provision
hereof. This letter agreement is personal to you and may not be assigned by you.
Any assignment of this letter agreement between Unilife (or its successor) and
its affiliates (and their successors) will not constitute a termination of your
employment hereunder. This letter agreement (including the restrictive
covenants) will inure to the benefit of and be binding upon any successor to
Unilife. You specifically understand and agree that the non-compete provisions
will inure to the benefit of a successor and that you will remain bound by these
provisions in the event of a sale or corporate reorganization of Unilife.

 

Each provision of this letter agreement is severable and distinct from, and
independent of, every other provision hereof. If one provision hereof is
declared void, the remaining provisions will remain in effect. Any provision of
this letter agreement which is prohibited or unenforceable in any jurisdiction
will, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

 

--------------------------------------------------------------------------------

Page 8

This letter agreement contains the entire agreement concerning your employment
relationship and supersedes any prior agreements or understandings between us
concerning the terms and conditions of your employment, whether oral or written;
provided, however, that the Confidentiality, Non-Competition and Intellectual
Property Agreement will survive the acceptance of this letter agreement and that
your equity grants will be governed by Unilife’s stock incentive plans as they
are amended from time to time. You acknowledge, in entering into this letter
agreement that you have not relied upon any promise or inducement not
specifically set forth herein. Any changes to this letter agreement must be in
writing and signed by both parties.

 

This letter agreement may be executed on separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement. The terms of this agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to provisions thereof regarding conflict of laws.

 

You represent and warrant to Unilife that you are not bound by any restrictive
covenants and have no prior or other obligations or commitments of any kind that
would in any way prevent, restrict, hinder or interfere with your acceptance of
employment or the performance of all duties and services hereunder to the
fullest extent of your ability and knowledge, except for the duty of
confidentiality owed to former employers. If you have misrepresented the
representation and warranty provided herein, then you would be liable to Unilife
for all damages incurred as a consequence thereof, including attorney’s fees and
costs of court.

 

--------------------------------------------------------------------------------

Page 9

Please indicate your acceptance of this promotion by signing below.

 

Congratulations!

 

Sincerely,

 

 

Ramin Mojdeh, Ph.D.

Executive Vice President & Chief Operating Officer

 

 

Accepted by Michael C. Ratigan on September 5, 2012:

 

 

/s/ Michael C. Ratigan

Michael C. Ratigan

 

 